Citation Nr: 1740391	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to February 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received to reopen the claim of service connection for a left hip disability, and denied service connection for a lumbar spine disability.  

In June 2011, a video-conference Board hearing was held before a member of the Board who has since retired.  A transcript of the hearing is associated with the Veteran's claims file.  By decision of the Board in September 2011 the claim of service connection for a left hip disability was reopened and both issues were remanded for further development of the evidence.  

The Veteran was afforded the opportunity for a second hearing before a current member of the Board and in December 2012, the issues were remanded so that such a hearing could be scheduled.  

In July 2013, a video-conference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

In a December 2013 decision, the Board denied service connection for left hip and lumbar spine disabilities.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an October 2014 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's December 2013 decision regarding the denial of service connection for left hip and lumbar spine disabilities and remand the matter so that the Board could obtain medical records utilized in a disability determination of the Social Security Administration (SSA), attempt to obtain VA treatment records of which the Veteran testified at the Board hearing in July 2013, and attempt to obtain a July 2000 CT scan study and September 2004 MRI study referenced by a VA physician in a September 2012 VA medical examination report.  The Court granted the joint motion and remanded the case to the Board.

The case was remanded by the Board in January 2015 so that the requirements of the JMR could be satisfied.  This was accomplished and the case was returned to the Board for further appellate consideration.  In a September 2015 decision, the Board denied service connection for a left hip disorder and a low back disorder.  The case was returned to the Court and the Board's decision relating to the low back disorder was vacated and remanded pursuant to an August 2016 JMR.  The matter relating to service connection of a left hip disorder was not disturbed.  The parties requested that the Court vacate the Board's September 2015 decision regarding the denial of service connection for a lumbar spine disability and remand the matter so that the Board could address whether the Veteran's lumbar spine disability could be attributed to his military service in light of all the evidence of record, to include a March 2000 private X-ray report indicating spine diagnoses "secondary to spine trauma" and the Veteran's lay description of in-service spine trauma.  The Court granted the joint motion and remanded the case to the Board.

The case was again remanded by the Board in February 2017 so that a medical opinion regarding the matter raised by the August 2016 JMR could be addressed.  At that time, the Board ordered that the case be returned to the examiner who had conducted a September 2012 examination for a supplemental nexus opinion.  In subsequent correspondence, the Veteran requested that another VA examiner render the requested medical opinion.  This was accomplished and the case has been returned to the Board for further appellate consideration.  


FINDING OF FACT

A chronic lumbar spine disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  


CONCLUSION OF LAW

A chronic lumbar spine disability was neither incurred in nor aggravated by service nor may arthritis of the lumbar spine be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in June 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In addition, records utilized by the Social Security Administration (SSA) in a disability determination and reports dated in 2000 and 2004 that were ordered to be obtained in the JMR have been associated with the record.  The Veteran was afforded a VA medical examination in November 2011, with addendum in September 2012, and a supplemental opinion by a different VA examiner obtained pursuant to the second JMR in May 2017.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the most recent examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from the date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Low Back Disability

The Veteran contends that service connection is warranted for a chronic low back disability that he believes had its onset during service.  During the Board hearing in 2013, the Veteran testified that he believed he sustained a low back disability in the same injury in which he sustained a left hip disability.  He stated that, while he had sought treatment soon after service in Mexico, the records of which are no longer available, he did not seek additional treatment until many years thereafter.  

Review of the Veteran's STRs shows that on examination prior to entry into service no pertinent abnormality was noted.  He was noted to have chronic back and leg pain "T.O.D" in July 1966.  In December 1966, he was evaluated for pain and stiffness of his left knee and ankle that he stated had been present since birth.  On evaluation at the orthopedic clinic, it was noted that the Veteran had had a weak left leg at age 1 and again at age 6.  He now had weakness of the entire left leg and knee, but had no complaints of a back disorder.  The diagnosis at that time was past polio deformity of the left leg or past congenital dislocation of the left hip.  An administrative discharge was recommended for weakness of the left leg that had existed prior to enlistment and made him unable to perform his duty and for failure to meet the standards of induction.  A subsequent Medical Examination Board report noted the examiner's findings and found that the Veteran's discharge due to a diagnosis of old dislocation of the left hip, congenital, existed prior to enlistment, without service aggravation.  The report of the medical board noted no complaints or manifestations of a low back disability.  

Private treatment records show complaints of low back pain in July 1999 that were assessed as sciatica.  A March 2000 private treatment report notes that an X-ray study of the lumbar spine showed scoliosis.  A subsequent report of a July 2000 CT scan study showed no abnormality of the lumbar spine.  The March 2000 report included a report of spine trauma in 1966 and a diagnosis of L3-L4 radiculopathy secondary to spine trauma.  

In an April 2008 record of private treatment, the Veteran complained of lumbar and left lower extremity pain.  He reported that prior to his enlistment into the military, he was examined and given a "clean bill of health," and that he was originally injured while serving in the Marine Corps in 1966.  X-rays at that time revealed mild rotational scoliosis.  The examiner opined that the Veteran's symptoms continued from his military injury.  He stated that it was "obvious" that the Veteran was injured while he was in service due to his prior record and clean physical examination.  

In a March 2012 report of private medical treatment, the examiner noted that the Veteran reported having the onset of lumbar problems with a fall while in military training.  The accident reportedly resulted in left hip pain and acute lumbar stiffness.  The Veteran reported that, thereafter, he had chronic spine stiffness and left hip/buttock pains.  Examination showed a tender lumbar spine with paravertebral spasm and left gluteal contracture.  There was also mild rotoscoliosis of the spine.  The assessment was post spinal trauma, secondary functional scoliosis, progressive spondylosis, and lumbar radiculopathy.  The examiner stated that this had been an enduring lumbar spinal injury from which the Veteran had not recovered.  

An examination was conducted by VA in November 2011.  At that time the diagnosis was lumbar spondylosis.  It was noted that an MRI study done in November 2011 demonstrated lumbar spondylosis with multiple level disc disease and central disc protrusions at L5-S1 causing mild central canal narrowing.  In a September 2012 addendum, the examiner rendered a medical opinion that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this opinion, the examiner noted that the Veteran's STRs showed no documented complaint, evaluation or treatment for a lower back disability, a July 2000 CT scan of the lumbar spine was reported as normal, a September 2004 MRI of the lumbar spine showed multilevel degenerative disc changes, and a March 2008 MRI of the lumbar spine showed left foraminal and lateral disc herniation at L4-5.  The rationale was that the current diagnosis of the lumbar spine, spondylosis, typically affected individuals over the age of 60 years.  The fact that a 2000 CT scan study of the lumbar spine was reported as normal (more than 30 years post service) negated any possible association between injury in 1967 and the development of posttraumatic changes related to this injury.  In addition, it was noted that the STRs made no mention of a trauma to the back.  

In May 2017 another VA physician reviewed the Veteran's medical records for an additional medical opinion regarding whether the Veteran had a low back disability that was at least as likely as not related to service.  After a records review, the examiner opined that it was less likely than not.  The rationale included that the Veteran had separated from the service in 1967.  On induction, his back was normal.  A medical review board had found that he had a congenital hip dislocation, but no back problems.  Private medical treatment in March 2000 noted left L3 to L5 radiculopathy secondary to spine trauma.  This problem had resolved as of an MRI study of the lumbar spine dated in August 2002 that showed only a mild bulge at L5/S1, with the nerve roots being normal.  As such, there was no radiculopathy and the March 2000 problems had resolved by then.  The Veteran was again seen in March 2012 and had some lumbar pain and stiffness after a fall.  A lumbar spine X-ray in November 2011 showed no definitive abnormality that had not changed from a previous study that had been performed in September 2005.  On examination in November 2011, it was noted that the Veteran had lumbar spondylosis, but no fracture, either recent or old.  This was considered by the examiner to be a type of arthritis, but was noted to be at least 45 years after separation in 1967.  The examiner stated that this arthritis was due to aging, not due to trauma.  

The examiner then noted that the September 2012 VA medical opinion that reported the July 2000 normal CT scan study, which showed that the problems noted on private treatment records in March 2000 had resolved.  No lumbar radiculopathy was noted, with only mild bulging of the spine seen on an MRI study of the lumbar spine shown in 2002.  This led to the conclusion that the March 2000 problems had resolved.  A September 2004 MRI of the lumbar spine showed multilevel degenerative disc disease or arthritis.  The examiner stated that this was not due to trauma, but the result of aging.  As such, any arthritis was not considered to be due to any trauma in the service either in 1967, 2000 or 2012.  The most recent X-ray studies of the lumbar spine, in November 2011 showed no definitive abnormality, with no fracture or trauma noted.  The Veteran's bone density in September 2011 showed generalized arthritis changes throughout the spine, which was due to aging, also showed osteoporosis and a hip X-ray study showed osteopenia, which is a precursor to osteoporosis.  This is not a disorder that is due to trauma, so the Veteran did not have any back condition due to any trauma in the service.  The trauma mentioned in March 2000 had resolved by the time of the MRI study in 2002.  He had arthritis, which was due to aging and that developed several years after his original separation.  Any problems noted in 2000 were resolved by 2002.  The current arthritis was due to aging and osteoporosis, which is a softening of the bone.  The arthritis was not due to trauma.  As such, the back condition was less likely than not due to any service condition.  It is not due to trauma, but due to aging.  Specifically, any problems mentioned in March 2000 had resolved by 2002.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In this case, the Board finds that the most probative opinions in the record are those rendered by the VA examiners in September 2012 and May 2017.  In this regard it is noted that the private medical opinions rendered in 2000, 2008, and 2012, which appear to support the Veteran's contention that he has a low back disability that is related to service, are based on the premise that the Veteran sustained a chronic back disability that had been manifested since service.  As such, they are based upon inaccurate facts.  While the March 2000 private treatment note indicates that the Veteran had a spine disability that resulted from trauma, the Board notes that there is no record of low back trauma while the Veteran was on active duty, despite detailed medical evaluation in connection with medical board proceedings.  Moreover, these opinions do not account for the significant evidence of a July 2000 CT study that showed no abnormality of the lumbar spine, a study that was cited repeatedly by the May 2017 examiner as proof that the March 2000 low back disability had resolved.  

In addition, the record shows no complaints of a back disability until 1999, over 30 years after the Veteran's separation from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings for over three decades between the period of active service and his first documented back complaints is itself evidence which tends to show that a chronic back disability did not have its onset in service (or in the case of arthritis, within the first post service year) or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


